Citation Nr: 0209755	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  98-15 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain with left leg cramping, currently rated as 20 percent 
disabling.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1985 to March 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating, in excess 
of 20 percent, for his service-connected mechanical low back 
pain with left leg cramping.  The veteran filed a March 1998 
Notice of Disagreement and was issued an April 1998 Statement 
of the Case.  He then filed a substantive appeal in October 
1998, thereby perfecting his claim.  

The veteran's claim was initially presented to the Board in 
August 1999, at which time it was remanded for additional 
development.  It was returned to the Board in November 2000, 
and again remanded for further development.  

By letter dated in Joy 2002, the veteran was notified that 
although he was being represented by the Disabled American 
Veterans, there was no written statement by the veteran 
authorizing same.  Despite being asked to provide 
authorization for representation, the veteran failed to 
respond to the Board's correspondence.  Accordingly, the 
Board will assume that the veteran wishes to proceed on his 
own.

.
FINDINGS OF FACT

1.  The veteran's mechanical low back pain with left leg 
cramping results in severe limitation of motion; there are no 
manifestations more closely analogous to ankylosis or 
pronounced intervertebral disc syndrome.  

2.  The veteran's service-connected mechanical low back pain 
is not shown to render the regular schedular criteria 
inapplicable.  


CONCLUSION OF LAW

The criteria for the assignment of an increased rating, of 40 
percent and no higher, for mechanical low back pain with left 
leg cramping have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5285-95 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's claim for an increased rating for his service 
connected mechanical low back pain was received in January 
1997.  

A March 1997 examination of the veteran revealed a history of 
low back pain, which increased with use.  On physical 
examination, he had no postural abnormalities or fixed 
deformities, and no spinal tenderness was noted.  Range of 
motion testing revealed forward flexion to 80?, extension to 
0?, lateral flexion to 20? bilaterally, and rotation to 30? 
bilaterally.  No evidence was seen of muscle weakness or 
neurological involvement.  A recent MRI revealed evidence of 
arthritis.  

The veteran was examined by Dr. J.A.Michalski, a private 
physician, in May 1997.  He reported a long history of low 
back pain which has worsened in recent years.  He also 
reported that he was told that a large component of his back 
pain was of depression.  On physical examination, he had 
tenderness along the lumbosacral spine, but no discreet spasm 
or rigidity was noted.  Patellar and Achilles tendon reflexes 
were +1.  X-rays of the lumbosacral spine revealed a 
compression wedge fracture, Grade 1.  A lumbosacral strain 
was diagnosed.  A subsequent May 1997 MRI study demonstrated 
mild to moderate disc protrusion, as well as mild 
degenerative changes.  

Employment records received from the U.S. Postal Service 
dated in 1996-97 confirm that the veteran should not engage 
in any heavy lifting or prolonged walking.  Private medical 
treatment records confirm that the veteran has been seen on 
several occasions for chronic low back pain.  He has received 
physical therapy and medication to manage his pain.  

In a January 1998 rating decision, the RO denied an increased 
rating, in excess of 20 percent, for the veteran's service 
connected mechanical low back pain.  He responded with a 
March 1998 Notice of Disagreement, and an April 1998 
Statement of the Case was issue to him.  

The veteran's claim was initially presented to the Board in 
August 1999, at which time it was remanded for additional 
development, to include new VA medical examinations.  

The veteran's claim was again presented to the Board in 
November 2000, at which time it was remanded for additional 
development, to include the obtaining of additional private 
medical records, and a new VA medical examination.  

The veteran underwent VA neurological examination in February 
2000.  He reported working as an electronic technician and 
attending a training program under VA auspices.  He reported 
that his school and work schedules added up to a 40 hour a 
week commitment.  He gave a history of chronic low back pain 
which has worsened since service.  He takes medication to 
manage his back pain.  No numbing or paresthesia of the lower 
extremities was reported.  The examiner reviewed prior x-ray 
and MRI examination reports and noted no evidence of 
significant disc herniation or nerve root compression.  No 
spinal cord, sacral root, or peripheral nerve disease was 
found, and no paravertebral muscle spasm was identified.  On 
range of motion testing, he displayed 5? of forward flexion, 
and was unable to perform any other range of motion 
exercises.  The examiner noted a lack of full voluntary 
cooperation with muscle and motor examination.  Both knee and 
ankle reflexes were present.  The overall impression was of 
no neurological dysfunction.  

The veteran was afforded a VA orthopedic examination in March 
2000.  He reported working in an electronics test laboratory.  
While he was able to perform his duties, he needed help with 
lifting.  He gave a history of recurrent low back pain which 
had recently increased in severity.  No surgical history was 
noted.  On physical examination, the veteran had a slightly 
rigid gait, due to back pain.  His range of motion testing 
revealed forward flexion to 45?, extension to 0?, rotation to 
30?, and lateral bending to 15?.  The examiner was unable to 
determine whether and by what degree pain on use and flare-
ups would result in additional limitation of motion.  The 
veteran's spine was tender to palpation, but there was 
otherwise no palpable defect.  Straight leg raising tests 
were negative bilaterally.  A March 2000 x-ray of the 
veteran's lumbosacral spine revealed minimal degenerative 
disc disease with small osteophytes at L3-5.  The spine was 
otherwise without fracture, lesions, or defects.  The final 
diagnosis was of low back pain, subjectively appearing to be 
incapacitating in the veteran.  

In October 2001, the RO sent the veteran a letter detailing 
relevant changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, and requesting any additional 
relevant evidence in his possession not already of record.  

A VA neurological examination was afforded the veteran in 
October 2001.  He again reported a history of chronic low 
back pain which sometimes radiates into his lower 
extremities.  Weakness of the lower extremities was also 
reported.  On physical examination, the veteran appeared to 
walk and undress with pain, but when observed later, he 
appeared to walk with much less distress.  Muscle strength 
was 4+/5 in the lower extremities, but cooperation was 
inconsistent.  Sensory perception was intact, and deep tendon 
reflexes were +1, but knee and ankle reflects were absent.  
Straight leg raising was positive at 45?, but the examiner 
also noted a "false positive straight leg raising sign 
present."  The examiner reviewed NCV and EMG studies and 
found no objective evidence of radiculopathy or myelopathy.  
A MRI study of the lumbosacral spine was also normal.  

The veteran underwent another VA medical examination in 
November 2001.  He reported continuing low back pain, with 
episodes of flare-up 3-4 times per week.  He also reported 
some urinary incontinence while sleeping.  He took medication 
to manage his back pain, but did not use an assistive device 
to walk.  He worked as a network technician, a job he 
described as relatively sedentary.  He occasionally missed 
work secondary to his low back disability.  On physical 
examination, the veteran had 90? of forward flexion, with no 
significant muscle spasm.  Extension was to 20?, with pain 
reported at 15?, but no palpable muscle spasm.  Lateral 
bending was to 30? bilaterally, and lateral rotation was to 
25? bilaterally, both without reported pain.  However, on 
flare-up, the examiner suggested that the veteran may have an 
additional 20-30% reduction in his range of motion.  Muscle 
strength of the lower extremities was 5/5 bilaterally, with 
no sensory deficits.  Straight leg raising and Lasegue tests 
were negative bilaterally.  X-rays of the lumbosacral spine, 
also taken in November 2001, demonstrated some mild 
degenerative narrowing at L5-S1, but was otherwise negative.  
A MRI study was revealed no disc herniation, degeneration, or 
canal stenosis.  The final impression was of mild to moderate 
mechanical low back pain, and degenerative disc disease at 
L5-S1.  

The veteran was again examined by the VA in December 2001.  
On physical evaluation, he had paralumbar tenderness, normal 
motor strength in the lower extremities, and no sensory 
deficit.  Deep tendon reflexes were +1 at the patella, but 
absent at the Achilles tendon.  Nerve conduction studies were 
performed, revealing a polyneuropathy, etiology unknown.  
However, no findings of a right or left lumbar radiculopathy 
were found.  

The RO reconsidered the veteran's claim in light of the 
additional evidence added to the record, and continued the 
prior denial of an increased rating, in excess of 20 percent, 
for his service connected mechanical low back pain.  The RO 
also found no basis upon which to refer the veteran's claim 
for extraschedular consideration.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126) (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations that 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) were 
promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  

In this case, the RO has had an opportunity to consider the 
claim for an increased rating for the veteran's service-
connected mechanical low back pain in light of the above-
noted change in the law, and the requirements of the new law 
and regulations have been satisfied.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  By virtue of the April 1998 Statement of 
the Case, the various Supplemental Statements of the Case, 
and the RO's October 2001 letter, the veteran and his 
representative have been advised of the laws and regulations 
governing the claim on appeal, and, hence, have been given 
notice of the information and evidence necessary to 
substantiate these claims.  Moreover, pertinent medical 
treatment records have been obtained and associated with the 
claims file, and the veteran has been afforded comprehensive 
VA examinations in connection with his claim.  Furthermore, 
as the veteran has not identified any additional relevant 
evidence that has not been requested or obtained, there is no 
indication that there is any outstanding evidence that is 
necessary for adjudication of the issues on appeal.  Hence, 
adjudication of the above-referenced issues is appropriate at 
this time, and the claim is ready to be considered on the 
merits.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The VA has satisfied its 
duties to notify and to assist the appellant, and, as such, 
further development requiring expenditure of VA resources is 
not warranted.  In view of the foregoing, no possibility of 
prejudice to the veteran is found were the Board to proceed 
to adjudicate the merits of the issue now on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 
(O.G.C. Prec. 16-92).  

The veteran contends that his service-connected low back 
disability is more disabling than currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

When, after careful consideration of all evidence of record, 
a reasonable doubt arises regarding the degree of disability 
present, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2001).  Likewise, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this regard, the Board remanded this appeal to the RO in 
November 2000 for reexamination to determine if the veteran 
had any additional functional impairment under DeLuca.  

The veteran is currently rated as 20 percent disabling under 
Diagnostic Code 5292, for limitation of motion of the lumbar 
spine, which provides as follows:

5292  Spine, limitation of motion of, 
lumbar:
  
Severe...................................
.....................      40
  
Moderate.................................
.....................   20
  
Slight...................................
.....................       10

38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  

For the reasons to be discussed below, an increased rating to 
40 percent, and no higher, is warranted for the veteran's low 
back disability under this Diagnostic Code.  

According to the medical evidence of record, the veteran's 
range of motion has varied widely over the course of this 
appeal.  His forward flexion has ranged from 5? in February 
2000 to 90? in November 2001.  His extension has ranged from 
0? in March 1997 to 20? in November 2001.  Additionally, 
various examiners, such as those who examined the veteran in 
March 2000 and in November 2001, acknowledged that range of 
motion could be further limited by pain, pain on use, excess 
fatigability, and flare-ups.  According to the November 2001 
examination report, the veteran reported 3-4 flare-ups per 
week, and he noted he could experience up to an additional 
20-30 percent limitation of motion during such episodes.  
Thus, while actual range of motion findings generally did not 
suggest a severe degree of limited motion, other medical 
evidence suggested he could experience severe limitation of 
motion during episodic flare-ups.  In light of 38 C.F.R. § 
4.7, the Board finds that a higher evaluation is warranted 
under DC 5292, based on consideration of the veteran's 
subjective complaints of additional limitation of motion on 
flare-up.  See DeLuca, supra.  

A 40 percent evaluation is the maximum rating assignable 
under DC 5292; however, the Board must consider other 
applicable rating diagnostic codes representing closely 
related diseases or injuries under which a rating in excess 
of 40 percent may be assigned.  Following a complete review 
of the claims folder, the Board finds that the criteria for a 
rating in excess of 40 percent for service-connected 
mechanical low back pain, under Diagnostic Codes 5289 and 
5295 have not been met.  Under Diagnostic Code 5289, a rating 
in excess of 40 percent is available when there is 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2001).  However, there is no 
medical evidence demonstrating ankylosis of the lumbar spine, 
actually or functionally.

In addition, a greater rating than that currently in effect 
is available when there is pronounced intervertebral disc 
syndrome, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  However, in October 2001, a VA examiner observed no 
evidence of radiculopathy, myelopathy, or other neurological 
involvement.  A MRI study was also negative for any 
abnormality of the lumbosacral spine.  Overall, the medical 
evidence of record is against any finding of intervertebral 
disc syndrome of the lumbosacral spine, or the functional 
equivalent thereof.  

Finally, the veteran has alleged that his service-connected 
mechanical low back pain with left leg cramping has 
interfered with his employment, and a extraschedular rating 
is warranted under 38 C.F.R. § 3.321 (2001).  The RO has 
previously found that 38 C.F.R. § 3.321 does not apply in the 
present case, and the Board, having jurisdiction of the 
increased rating issue, may also consider § 3.321's 
applicability as part of the same matter.  See Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  Under 38 C.F.R. 
§ 3.321(b), an exceptional case, where the schedular criteria 
are found to be inadequate, may be referred to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular rating.  
An exceptional case is one which presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(2001).  

As is noted above, the RO has determined that the regular 
schedular standards were not inadequate so as to warrant 
application of an extraschedular rating for the veteran's low 
back disability; the Board concurs with that determination.  
The evidence of record does not show that the veteran has 
required frequent periods of hospitalization for his low back 
disability, and there is no evidence in the claims file to 
suggest marked interference with employment as a result of 
the service-connected disability.  In this regard, the Board 
notes the veteran currently maintains employment as a network 
technician, and only occasionally misses work secondary to 
his service-connected disability.  Additionally, the veteran 
has been able to maintain employment for most of the time 
during the pendency of his appeal.  Thus, the evidence of 
record does not reflect any factor which takes the veteran's 
situation outside of the norm or which presents an 
exceptional case where his currently assigned disability 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

Consequently, the Board finds that, based on the evidence of 
record, an "exceptional or unusual disability picture" does 
not exist to merit an increased rating in excess of 40 
percent for the veteran's mechanical low back pain with left 
leg cramping, and that the RO was correct in not submitting 
the veteran's claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for such 
consideration.  


ORDER

Entitlement to a 40 percent rating for service-connected 
mechanical low back pain with left leg cramping is granted 
under DC 5292, subject to the applicable criteria governing 
the payment of monetary benefits.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

